Title: To John Adams from William Simmons, 8 September 1800
From: Simmons, William
To: Adams, John



Honor’d Sir
City of Washington Sepr. 8th 1800

I take the liberty of addressing you on a subject which from its nature I trust from your known goodness will appologize for the intrusion.—I have a Brother who entered the service of The United States as a Lieutenant of Cavalry at the age of nineteen, in the Year 1797, He was shortly after ordered to proceed to the Frontiers of the State of Tennessee where he continued to do duty near two years, during the latter part of that period he unfortunately fell into excesses too common in the Army, and contracted a number of enemies,— the subsequent events were his arrest and trial in the City of Philadelphia,—The proceedings of the Court martial I am informed by The Secretary of War were forwarded for your decision. To enter minutely into the Subject would be intruding too much on your time—I shall therefore confine myself to some points in which I think my brother has been in some measure placed in a disadvantageous situation. His trial took place seven or eight hundred miles distant from where the acts are said to have been committed with which he is charged, and eighteen months after the time had elapsed, He has had no evidences on his part nor permission granted to obtain them. The defence handed by him to the Court & which accompanies the proceedings of the Court, will more particularly State the other objections & by which it was hoped that the Court would have granted a Suspension of the Trial to enable him to bring forward his Witnesses. Should the decisions of the Court be unfavorable to my brother & be approved by you, Sir, it must tend to the utter ruin of a Young Man who from inexperience & youth may have been guilty of excesses, & who, if you should be pleased to pardon by disapproving The proceedings of the Court would by his future conduct make amends for the past.—I am led to be thus sanguine as to his future from what has been his conduct since his return from the State of Tennessee; and since his appointment of Pay master. He has been entrusted in that capacity with large sums of Public Monies, & continues so to this time. His conduct has been uniformly proper and his accounts correct—I mention this circumstance to shew the confidence reposed in him after the circumstances under which he was arrested were known. Under the impression of his future conduct I ask for him your forgiveness Sir, it will relieve from the utmost distress an Aged Mother & a numerous family of Sisters & brothers, who have heretofore supported unblemished Characters, and never experienced any disgrace—
With unfeign’d respect / I am &c.

            
            
              W. S.
              Wm: Simmons
            